—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered July 16, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s decision to discard a bag of cocaine during a police pursuit was not a spontaneous reaction to the police action, but was an independent act involving a calculated risk (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969; People v White, 190 AD2d 768; People v Price, 194 AD2d 634; People v Dukes, 184 AD2d 522; People v Stewart, 174 AD2d 769; People v Martin, 140 AD2d 632; cf., People v Scott, 82 NY2d 729). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.